         Case 4:16-cr-40025-TSH Document 175 Filed 11/05/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )       Docket No. 16-CR-40025-TSH
(1)    IVAN CRUZ-RIVERA and                           )
(2)    CARLOS JIMENEZ                                 )
                                                      )
                       Defendants.                    )


          GOVERNMENT'S MOTION IN LIMINE TO PRECLUDE EVIDENCE
           REGARDING POTENTIAL CONSEQUENCES OF CONVICTION

       Pursuant to Federal Rule of Evidence 403, United States Attorney Andrew E. Lelling,

and Assistant United States Attorneys Michelle L. Dineen Jerrett and William F. Abely, requests

that this Court preclude the defendants from either eliciting testimony during the trial, or

referencing during opening statement or closing argument, any information regarding the

potential penalties the defendants face – including the 60-month mandatory minimum sentence

pursuant to 21 U.S.C. §§ 841(b) and 846 – if they are convicted of the charges contained in the

Indictment.

       As grounds for this motion, the government states that it is not appropriate for the jury to

consider what sentence the defendant is likely to receive if convicted, as sentencing lies squarely

within the sound discretion of the court. See United States v. Mulinelli-Navas, 111 F.3d 983,

987-88 (1st Cir. 1997), citing United States v. Alvarez, 987 F.2d 77, 82 (1st Cir. 1993).




                                                 1
         Case 4:16-cr-40025-TSH Document 175 Filed 11/05/18 Page 2 of 2



       ACCORDINGLY, the United States requests that the Court issue an order precluding the

defendants from eliciting any testimony or making any reference to any punishment

consequences that they face if convicted.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Michelle L. Dineen Jerrett
                                                     MICHELLE L. DINEEN JERRETT
                                                     WILLIAM F. ABELY
                                                     Assistant United States Attorneys
                                                     United States Attorney’s Office
                                                     595 Main Street
                                                     Worcester, Massachusetts 01608

Dated: November 5, 2018


                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendants a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018

                                  RULE 7.1 CERTIFICATION

       This is to certify that counsel to the United States has conferred with opposing counsel
and have attempted in good faith to resolve or narrow the issue.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018



                                                 2
